EXHIBIT February 3, 2009 Dow Reports Fourth Quarter and Full-Year Results Dow Generates Substantial Cash Flow In Fourth Quarter Despite Lower Earnings; Dow AgroSciences Sets Full-Year Sales and EBIT Records Fourth Quarter 2008 Highlights · The Company reported a loss of $1.68per share; excluding certain items, the loss was $0.62per share. Earnings in the fourth quarter of 2007 were $0.49per share; excluding certain items, earnings in the fourth quarter of 2007 were $0.84per share. (See Supplemental Information at the end of the release for a description of these items.) In addition, earnings for the quarter were reduced by a much higher effective tax rate, whichwas unfavorably impacted by several items totaling $295million, equivalent to $0.32per share. · The Company delivered on its fourth quarter commitments related to generating cash and controlling costs as outlined in October 2008. Management interventions contributed to cash provided by operating activities of $2.2billion and free cash flow(1) of $1.2billion in the quarter. · Sales for the fourth quarter were down 23percent from the same period last year to $10.9billion. Volume declined 17percent, and was down in all operating segments and in all geographic areas, reflecting the global economic downturn as well as the de-stocking that occurred through most value chains. · The Company reduced production to match market conditions. This resulted in historically low operating rates, particularly in December which was 44percent. For the quarter, the operating rate was 64percent, a rate not seen in more than 25years. · Price was down 6percent in the quarter, as a 4percent increase in the Performance segments was more than offset by a 15percent decline in the Basics segments. The decline in Basics was principally due to a 23percent drop in feedstock and energy costs versus the same quarter last year. ®TM Trademark of The Dow Chemical Company or an affiliated company of Dow. (1) Free cash flow is defined as “Cash provided by operating activities” of $2,249 million less “Capital expenditures” of $692 million less “Dividends paid to stockholders” of $389 million. 2008 Full-Year Highlights · Cash provided by operating activities was $4.7billion in 2008, an improvement of more than $200million versus 2007, against deteriorating economic conditions. · Despite the sales decline in the fourth quarter, 2008 sales increased 7percent compared with 2007, setting another record for the Company of $57.5billion. Price increased 12percent, while volume was down 5percent. · Dow AgroSciences reported full-year sales and EBIT(2) records. Sales grew 20 percent to $4.5billion, reflecting an 8 percent increase in volume and a 12 percent increase in price, and delivering EBIT of $761million. · Equity earnings declined to $787million from $1.1billion in 2007, reflecting the global demand destruction that took place in the fourth quarter of 2008. · Dow reported full-year earnings of $0.62per share; excluding certain items, earnings for the year were $1.82 per share. Earnings for 2007 were $2.99per share; excluding certain items, earnings for 2007 were $3.76per share. (See Supplemental Information at the end of the release for a description of these items.) Comment Andrew N. Liveris, Dow’s chairman and chief executive officer, stated: “With a global economic crisis unfolding during the quarter, we responded with speed and urgency to get ahead of the demand destruction that continued to accelerate as we approached the end of the year. We immediately put in place a full array of aggressive cash generation and cost and capital control measures that delivered results. We remain intensely focused on those actions that we can control and will continue to do so throughout 2009.” 3 Months Ended Dec. 31 12 Months Ended Dec. 31 (Inmillions, except forper share amounts) 2008 2007 2008 2007 Net Sales $ 10,899 $ 14,227 $ 57,514 $ 53,513 Net Income (Loss) $ (1,552 ) $ 472 $ 579 $ 2,887 Earnings(Loss) perCommon Share $ (1.68 ) $ 0.49 $ 0.62 $ 2.99 Earnings (Loss) per Common ShareExcluding Certain Items $ (0.62 ) $ 0.84 $ 1.82 $ 3.76 (2) Earnings before interest, income taxes and minority interests (“EBIT”). A reconciliation of EBIT to “Net Income (Loss) Available for Common Stockholders” is provided following the Operating Segments table. Review of Fourth Quarter Results The Dow Chemical Company (NYSE: DOW) reported sales of $10.9billion for the fourth quarter of 2008, representing a 23percent decline compared with the same period last year. The Company reported a net loss of $1,552million, reflecting the impact of net after-tax charges of $978million related to restructuring activities, goodwill impairment losses, the impact of Hurricanes Gustav and Ike, K-Dow related expenses, purchased in-process research and development charges (“IPR&D”), and expenses related to the Company’s announced acquisition of Rohm and Haas Company. This compares with net income of $472million in the fourth quarter of 2007, which reflected the impact of after-tax charges of $447million related to restructuring activities and an adjustment to IPR&D, which were partially offset by a reduction in the provision for income taxes of $113million related to a change in the legal ownership structure of EQUATE. (See Supplemental Information at the end of the release for a description of these items.) Dow reported a loss per share of $1.68, which included charges totaling $1.06 for the items referenced above. This compares with earnings per share of $0.49 in the year ago period, which included net charges of $0.35per share for the items referenced above. Price was down 6percent versus the same quarter last year, as a 15percent decline in the combined Basics segments was partially offset by an increase of 4percent in the combined Performance segments. Performance Chemicals reported price gains of 9percent, while Agricultural Sciences was up 6percent. Volume declined 17percent, and was down in all operating segments and in all geographic areas, reflecting the global economic downturn as well as the de-stocking that occurred through most value chains. Purchased feedstock and energy costs were down 23percent versus the same quarter last year, contributing to the decline in prices reported in the Basics segments. Despite prices declining at a slower pace than feedstock and energy costs, the widespread demand destruction in the quarter resulted in margin compression. The Company reduced production to match poor market conditions, which resulted in historically low operating rates, particularly in December which was 44percent. For the full quarter, the operating rate was 64percent – a rate not seen in more than 25 years – which led to higher unabsorbed fixed costs. Equity earnings/losses were a net loss of $4million, as nonconsolidated affiliates reported margin compression due to volume and price declines brought on by global recessionary pressures. Selling, Administrative and Research and Development (“SARD”) expenses decreased 9percent year over year, reflecting the Company’s strict spending discipline even as strategic bolt-on acquisitions by Dow AgroSciences continued. The Company delivered on its fourth quarter commitments related to generating cash and controlling costs as outlined in October 2008. Management interventions contributed to cash provided by operating activities of $2.2billion and free cash flow of $1.2billion in the quarter. Dow’s effective tax rate for the quarter was unfavorably impacted by several items totaling $295million (equivalent to $0.32 per share), including higher foreign income taxes, principally in Canada; U.S. tax on increased dividends from foreign subsidiaries; and valuation allowances recorded against deferred tax assets. “With a global economic crisis unfolding during the quarter, we responded with speed and urgency to get ahead of the demand destruction that continued to accelerate as we approached the end of the year,” said Andrew N. Liveris, chairman and chief executive officer. “We immediately put in place a full array of aggressive cash generation and cost and capital control measures that delivered results. We remain intensely focused on those actions that we can control and will continue to do so throughout 2009.” Performance Plastics Sales in the Performance Plastics segment were $3.16 billion, down 20 percent from the same period last year. Price increased 1 percent, while volume declined 21 percent. Polyurethanes reported a loss of volume reflecting global weakness in furniture, automotive, appliance and bedding applications. Dow Epoxy reported stable demand in metal coating applications used in food packaging, marine coatings and in coatings for pipelines and other infrastructure applications, as ongoing projects progressed on schedule. These gains, however, were more than offset by declines in industrial coatings used in building and construction applications. Dow Automotive reported significant volume declines, due to the broadening global downturn in vehicle production. The Specialty Plastics and Elastomers business also posted a decrease in volume, due to sluggish demand in automotive, footwear and building applications. Demand for telecommunication fiber optic cables in the Wire and Cable business increased, as did demand for power cable used in commercial construction segments. The Performance Plastics segment reported a loss in fourth quarter EBIT of $479 million, which included charges of $111 million for restructuring, a goodwill impairment loss of $209 million, and $13 million related to the impact of Hurricanes Gustav and Ike.
